Citation Nr: 0932360	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  02-04 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for a herniated disc.

4. Entitlement to an effective date earlier than August 29, 
2001 for the grant of service connection for hearing loss, 
left ear.

5. Entitlement to an effective date earlier than May 7, 2003 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Anthony J. Urban, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982 
and received an honorable discharge.  He served on active 
duty from May 1982 to March 1985 and was discharged for 
reasons other than honorable (in lieu of court martial).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and June 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2005, the Veteran and his spouse testified during a 
hearing before a Decision Review Officer (DRO) at the RO.  In 
June 2006, the Veteran and his spouse testified during a 
video conference Board hearing before the undersigned 
Veterans Law Judge.  Transcripts of both hearings are of 
record.

In September 2006, the case was remanded to the AMC/RO for 
further development.  That development was completed, and the 
case has been returned to the Board for further appellate 
action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The evidence of record does not demonstrate that an 
acquired psychiatric disorder, to include PTSD, was incurred 
as a result of any established event, injury, or disease 
during the Veteran's period of honorable active service; the 
claimed in-service stressful experiences have not been 
verified; nor was a psychosis present within one year after 
the conclusion of his period of honorable active duty.  

3.  Evidence of record demonstrates that hepatitis C was not 
manifested during the Veteran's period of honorable active 
service and was not a result of any established event, 
injury, or disease during honorable active service.  

4.  Evidence of record does not demonstrate that a herniated 
disc was manifested during the Veteran's period of honorable 
active service or was developed as a result of an established 
event, injury, or disease during the period of honorable 
active service, nor was it present within one year following 
the conclusion of the Veteran's first period of active duty.

5.  VA rating action in June 2003 established service 
connection for hearing loss, left ear; an effective date was 
established from August 29, 2001; there is no evidence of any 
earlier unadjudicated formal or informal claim for this 
disorder. 

6.  VA rating action in June 2003 established service 
connection for tinnitus; an effective date was established 
from May 7, 2003; there is no evidence of any earlier 
unadjudicated formal or informal claim for this disorder. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was 
not incurred in or aggravated by honorable active service, 
nor may service incurrence of a psychosis be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125(a) 
(2008).

2.  Hepatitis C was not incurred in or aggravated by 
honorable active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008). 

3.  A herniated disc was not incurred in or aggravated by 
honorable active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).

4.  The criteria for an effective date earlier than August 
29, 2001, for the grant of service connection for hearing 
loss, left ear, have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2008).

5.  The criteria for an effective date earlier than May 7, 
2003, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in June 2001, February 2007, and March 2009.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in June 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the February 2007 and March 2009 
correspondence. 

The claims for an earlier effective date for the award of 
service connection for hearing loss, left ear, and for 
tinnitus are downstream issues from the grant of service 
connection.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159(b) (2008).  In this case, 
the earlier effective date issues originated in a notice of 
disagreement filed in June 2004.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychosis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the appellant was "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the appellant was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service), the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the appellant did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
appellant's lay statements, by themselves, will be 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

If PTSD is based on inservice personal assault, evidence from 
sources other than the Veteran's records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  38 C.F.R. § 3.304(f) (3).

Psychiatric Disorder

The Veteran claims an acquired psychiatric disorder due to 
service, which at various times has been described as PTSD or 
schizophrenia or manic depression.

The Veteran presented personal testimony regarding his in-
service stressor events.  He alleged that he was kidnapped, 
beaten, raped, and robbed of his clothing by six black men in 
Fayetteville, North Carolina, in 1979, while attempting to 
get back to Ft. Bragg.  He stated that he sought help at a 
nearby residence, whose occupant called the local police 
department.  The Veteran recalled that a police report was 
filed before he was escorted back to base, where he was then 
released to the care of the Ft. Bragg military police.  In a 
February 2007 letter, the RO advised the Veteran it was 
attempting to obtain reports from the Fayetteville police 
department and from the Fort Bragg military police, then 
requested that the Veteran provide the date of the alleged 
1979 incident.  There is no evidence in the claims file that 
the Veteran ever provided the date of the alleged assault or 
that evidence was ever received from the military police.  
There is information in the record that the Fayetteville 
police no longer retain incident records from 1979.  The 
Court has held that VA's "duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a veteran wishes help he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining relevant evidence.  

The Veteran also described an incident in Panama during which 
he was selected to probe for mines.  He stated that he found 
the mine but his NCO detonated it.  It is unclear if there 
were any physical injuries as a result of this incident, but 
service records do not corroborate such an incident.  The 
Board observes that the Veteran described other traumatic 
incidents; however, they are noted to have occurred during 
his second period of service from which he is barred from 
receiving VA compensation benefits. 

Service treatment records show the Veteran was hospitalized 
in the Womack Army Hospital for polysubstance drug use 
detoxification in February 1981 during his first period of 
active duty.  He related that he drank about nine beers a 
day, except when he had money, then he would drink more 
whiskey and less beer, and that he had been doing so since 
age 14.  He also reported drug abuse since age 15, having 
used Quaaludes, crank, cocaine, marijuana, hashish and speed.  
He was not diagnosed with any psychiatric disorders.  A 
discharge summary noted that this was the Veteran's first 
psychiatric hospitalization, that he was seen on an emergency 
basis, that he had been having difficulty coping for a long 
time, and that he was depressed originally and started using 
drugs to cope with the depression.  He was admitted for 
observation and detoxification.  A mental status examination 
revealed passive/aggressive personality traits, chronic 
feelings of depression, and poor self-esteem.  Progress notes 
revealed that the Veteran did not appear motivated to quit 
alcohol or drugs.  While hospitalized he was detoxified, 
reported that he had become a reborn Christian, and indicated 
that he wanted out of the Army.  Medical staff recommended he 
be considered for a Chapter 5 separation from service after 
his return to duty.  

Service treatment records indicated as well that the Veteran 
was treated in January 1982, while stationed at Fort Bragg in 
North Carolina, after he complained of being kicked in the 
groin four days before.  There is no indication from this 
record that the Veteran was kicked in connection with any of 
the incidents he has testified acted as stressors for his 
alleged PTSD.

The Veteran was accepted for reenlistment and service 
personnel records indicate that subsequently he was 
discharged from his second period of active duty under other 
than honorable conditions.  A January 1999 administrative 
decision by the RO concluded that his period of service from 
May 8, 1982 to March 12, 1985 was under conditions which 
precluded payment of VA benefits under federal law.  That 
decision is not under appeal.

In November 1999, the Veteran was awarded Social Security 
Administration (SSA) disability benefits retroactive to 
December 1991 for manic depression and schizophrenia.  The 
decision of the administrative law judge noted that the 
Veteran had testified that he had always had some type of 
mental problems, even as a child.  

In a December 1997 SSA evaluation summary, Dr. J.J.K. noted 
that the Veteran was being treated for depression on an 
outpatient basis and that while his concentration was 
variable he could follow instructions and was capable of 
performing routine, non-complex type work.

In a December 1997 physical evaluation report for SSA, Dr. 
N.S. noted that the Veteran's major problem was a nervous 
disorder.  By history, the Veteran told Dr. S. that in 1990 
he became extremely nervous, including suspicious of people 
around him as well as extremely fearful.  Military 
helicopters were watching him at different times.  The 
diagnosis was chronic schizophrenia of a moderately severe 
degree in remission as well as manic depression associated 
with the schizophrenia with a poor prognosis.  

An October 1999 statement from Dr. J.M.G., M.D., to the 
Veteran's attorney, the physician noted that he had been 
treating the Veteran since April 1996.  Extreme disturbance 
of mood as well as self-blame were noted.  Episodes of 
attacks were interspersed with apparent mental health and 
periods of depression.  There were also delusional episodes 
and paranoia with bizarre episodes of fighting with people 
who were imaginary, as well as reports of cosmic disturbances 
with imaginary enemies.  Dr. G. subsequently wrote the 
attorney in November 1999 that he had modified the diagnosis 
to manic depression with paranoid ideation that borders on 
schizophrenia.

In an October 1999 statement, K.T., M.D. indicated that he 
had performed a psychiatric evaluation on the Veteran and was 
currently treating him for psychosis, i.e. schizoaffective 
disorder.  He opined that the Veteran had been suffering from 
psychosis on a long term basis beginning with his service in 
the military.  He found it notable that the Veteran had a 
very good record until he changed due to a paranoid 
psychosis.  This precipitated the Veteran going AWOL during 
his second period of active duty.  A November 2000 statement 
from Dr. T. was to the effect that the Veteran's 
schizophrenic prodromal symptoms had their onset early in the 
Veteran's life and that they became progressively worse to 
the point of florid psychosis while in service.  He said that 
the Veteran went AWOL during his second tour of duty as a 
function of self preservation to insure his safety from other 
soldiers and that he was acting under the influence of 
psychotic stimuli and did not want to consciously get out of 
the Army.  

A May 2002 private medical record of Dr. J.M.G. noted that 
the Veteran appeared to be having paranoid delusions and felt 
depressed.

A January 2004 VA medical record indicated that the Veteran 
sought an evaluation for PTSD.  It was noted that he was seen 
by a private physician for manic-depressive disorder.  The 
Veteran complained of feeling depressed and tired at times, 
but denied thoughts of suicide or doing harm to others.  

According to a February 2004 VA consultation report, the 
Veteran told a VA staff psychologist that he was not sure 
whether he had been raped by four men while in the service, 
one of his alleged in-service stressors to support a 
diagnosis of PTSD.  

A June 2004 VA psychiatric clinic record revealed the 
Veteran's complaint that he had once been abducted by aliens.  
He admitted to paranoia and mood swings.  A VA psychiatrist 
assessed schizophrenia, paranoid type; rule out bipolar 
disorder; and rule out PTSD.

In June 2004 correspondence, the Veteran's attorney argued 
that the Veteran's psychiatric complaints were all PTSDs and 
were all related to his second period of active service.

A May 2005 VA psychiatric clinic note revealed that the 
Veteran continued to be very psychotic and that while he 
denied hallucinations he admitted that this was a problem in 
the past.  He believed that he was abducted by aliens in the 
past, while he was in the military, and that he was "damaged 
goods".  He felt that aliens were "among us."  On 
examination the Veteran was quite paranoid, at one point 
stopping the interview to see if anyone was listening from 
outside the room.  Diagnosis was paranoid schizophrenia.

A June 2005 VA medical record noted that the Veteran 
continued to be quite psychotic.  On examination he denied 
current psychotic symptoms but admitted to paranoid 
delusions.  Diagnosis was paranoid schizophrenia.

The Veteran underwent a VA examination in January 2006.  He 
told the examiner that his mother was schizophrenic.  After 
reviewing the file and interviewing the Veteran, the 
examiner, a VA staff psychiatrist, concluded that he 
suspected that the Veteran's in-service assault and rape 
stressor was delusional and that PTSD also did not appear to 
be a valid diagnosis based on a lack of significant PTSD 
symptoms.  He did note that the Veteran's hospitalization in 
February 1981 was for treatment of polysubstance abuse, and 
that there was no indication of psychotic symptoms.  The 
examiner diagnosed a schizoaffective disorder, bipolar type 
and a history of polysubstance abuse and alcohol abuse.  The 
VA examiner also opined that there was no specific link 
between the Veteran's schizoaffective disorder and his first 
period of service, though he thought it possible from what 
the spouse had told him that the Veteran might have had 
psychiatric problems as early as 1986 or 1987.

During his June 2006 videoconference hearing with the 
undersigned VLJ, the Veteran described the assault by 6 men 
outside Fort Bragg.  After that, he was assaulted by men in 
white sheets.  When sent to Panama, he was on a detail to 
detonate mines, when his sergeant detonated a mine, which 
shocked the Veteran.  Thereafter, during his second period of 
service, he was abducted by an alien aircraft, and woke up 
naked on an examining table with aliens probing his body.  He 
had no idea how long he was gone, but he was written up and 
recommended for an Article 15.  

Based upon the evidence of record, the Board finds that an 
acquired psychiatric disorder, to include PTSD, was not 
incurred as a result of the Veteran's first period of 
service.  The record is clear that the Veteran was not 
diagnosed with any psychiatric disorders when hospitalized 
for drug detoxification during his first period of service.  
The Board notes that the Veteran told Dr. N.S. during a 
history and physical for SSA that he became extremely nervous 
and paranoid in 1990, eight years after his discharge from 
his first period of service.  The Board notes too that the 
Veteran's attorney has conceded that the Veteran's 
psychiatric disorders arose during his second period of 
service.  

The Veteran has a current psychiatric disability, which the 
January 2006 VA examiner diagnosed as a schizoaffective 
disorder, bipolar type, and a history of polysubstance abuse 
and alcohol abuse.  However, the VA examiner also opined that 
there was no connection between the Veteran's current 
psychiatric disability and his first period of active duty.  
The Board finds the opinion of the January 2006 VA examiner 
as to the etiology of the Veteran's psychiatric disorder to 
be more persuasive than the 1999 and 2000 opinions of Dr. 
K.T., the Veteran's then private psychiatrist.  The Board 
notes that Dr. K.T.'s opinions were based on the history 
related by the Veteran and not on a review of the claims 
folder, including the service personnel records and the 
service treatment records.  In addition, they involve 
conclusions dependent on the Veteran's behavior during his 
second period of service.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet.  
App. 467, 470-71 (1993).  None of the evidence of record 
contains a statement given by a medical examiner which 
provides a persuasive nexus between the Veteran's diagnosed 
schizoaffective disorder and his first period of military 
service.  

Moreover, there is no evidence of treatment for PTSD and the 
available medical evidence demonstrates the criteria for a 
diagnosis of PTSD have not been met.  The January 2006 VA 
examiner declined to provide such a diagnosis finding that 
the Veteran lacked significant PTSD symptoms.  He also found 
delusional and not credible the Veteran's alleged in-service 
stressor, an assault and rape in North Carolina during his 
first period of service.  As noted above, the RO was 
unsuccessful in attempting to verify this in-service personal 
assault.  Therefore, the Board finds that there is no 
verified in-service PTSD stressor.  The Veteran saw no active 
combat as he served in peacetime.  Therefore, the Veteran's 
lay testimony alone cannot establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2).  
Without a link, established by medical evidence, between 
current symptoms and an in-service stressor, service 
connection for PTSD cannot be granted.  See 38 C.F.R. 
§ 3.304(f).  

Therefore, service connection for an acquired psychiatric 
disorder, to include PTSD, is not warranted in this case.

Hepatitis C

The Veteran testified that he incurred hepatitis C while in 
service because he shared a razor with fellow troops while in 
Panama, because there were no universal precautions for shots 
and air guns, and because he had to participate in a malaria 
drug test.  He denied illicit sex and IV drug use, but 
admitted that he had snorted cocaine once.  The Veteran 
testified that during service he experienced tiredness, 
fatigue, dizziness and inability to concentrate.  He said 
that he discovered he had hepatitis C in 1990 when he tried 
to donate blood.

Service records are negative for any clinical finding or 
diagnosis of hepatitis C.  

According to information in SSA records submitted to VA, Dr. 
N.S. wrote in a January 1997 report of history and physical 
that the Veteran continued to complain of extreme fatigue, 
that because of his tiredness blood tests were done, and they 
showed positive for hepatitis C.  Diagnosis included a mild 
chronic hepatitis with a fair prognosis.  Additional private 
medical records from Dr. J.M.G. confirm the diagnosis of 
hepatitis C.

In an April 2000 statement, T.R.R., M.D. related that the 
Veteran believed that he was first told of hepatitis C in 
1991 when attempting to donate blood at the Red Cross and 
this subsequently was confirmed in a doctor's office.  The 
physician's overall impression was that the Veteran had 
chronic hepatitis C.  In a March 2006 statement, Dr. R. noted 
that the Veteran was first seen for his hepatitis C six years 
earlier.  It was noted that he had been quite paranoid of 
medical personnel.  The Veteran believed that transmission 
was through shared razors in service and group inoculations.  
A history of promiscuity with many sexual partners in the 
distant past also was noted.  He also recalled an episode of 
jaundice while in service.  Overall impression was of chronic 
active hepatitis C.  

Additional private medical records continue to diagnosis 
hepatitis C.  

The Veteran underwent a VA examination in April 2009.  The 
Veteran denied drug-induced hepatitis, incapacitating 
episodes, alcohol abuse, tattoos, intranasal cocaine use, 
multiple sexual partners, and cirrhosis.  He reported 
fatigue, malaise, arthralgia, and a history of jaundice, 
possibly while in service in Panama. On examination, the 
liver appeared normal.  The examiner found the Veteran 
currently asymptomatic and, because of his documented 
psychiatric illness, an unreliable historian.  She noted, for 
example, that service records conflicted with his account of 
substance abuse.  The examiner opined that any nexus between 
hepatitis C infection and service was not evident.

The Board's review of the claims folder discloses that the 
Veteran never completed and submitted a questionnaire on risk 
factors for hepatitis.  Though the RO did not send him a 
hepatitis risk factor questionnaire it did specifically 
advise him of the many risk factors in its February 2007 VCAA 
letter and provided a VA Form 21-4138 (Statement in Support 
of Claim) with which to respond.  While the Veteran failed to 
do so, he has alleged elsewhere several possible sources of 
his hepatitis C.  He testified that he had to share a single 
razor with several other men, while training in Panama.  The 
Veteran stated that he was the last one to shave and that 
several of the men bled while shaving.  The Veteran presented 
testimony on his participation in hazing incidents including 
receiving "blood wings;" and having to crawl under barbed 
wire with several other men.  The Veteran also contended that 
he contracted it from the malaria vaccine he was given and 
other vaccination shots he received. 

The Veteran denied any intravenous drug use, illicit sexual 
activities, or employment in the medical industry.  The 
Board, however, observes that the Veteran claimed to have 
been sexually assaulted by several men in 1979, although he 
has not alleged this to be a possible source of his hepatitis 
C.  He also mentioned that he often donated blood.  And he 
was hospitalized during his first period of active duty for 
poly drug abuse.

Based upon the evidence of record, the Board finds that 
hepatitis C was not manifest during active service and did 
not develop as a result of an established event, injury, or 
disease during active service.  The Veteran's service 
treatment records for his first period of active duty do not 
reflect the incidents which he claimed triggered his 
hepatitis C.  They do show hospitalization for poly drug 
abuse in February 1981, but the Veteran denies that he abused 
drugs in service and claimed that he made up that story to 
stay in the hospital (see transcript of RO hearing at p. 11).  
His discussion of hepatitis risk factors does not appear 
credible in light of contradictions found in the record and 
his psychiatric illness.  There is no persuasive medical 
evidence in the record indicating that hepatitis C is 
associated with any established event, injury, or disease 
during active service.  Hepatitis C was diagnosed many years 
after service.  The Veteran conceded during his testimony 
that he was not diagnosed with hepatitis C until 1990, or 
eight years after discharge from his first period of service.  
There simply is no probative, competent medical evidence in 
support of this claim.  Indeed, according to the private 
medical records found in the claims folder, none of the 
Veteran's treating physicians suggested that his hepatitis C 
was related to service.  The April 2009 VA examiner, after 
reviewing the record, opined that the Veteran was not a 
reliable historian, due to his psychiatric disorder, and that 
a military nexus was not evident.  In order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of a nexus between the present disease or 
injury and service.  Hickson, 12 Vet. App. at 253.  There is 
no such evidence.  Therefore, the Board finds entitlement to 
service connection for hepatitis C is not warranted.  

Herniated Disc

The Veteran filed a claim for service connection for a 
herniated disc and testified that he was involved in several 
parachute jumping accidents while in service.  Service 
treatment records revealed no complaints of, or treatment 
for, a herniated disc or any other back problems during the 
Veteran's first period of active duty.

Post-service, a March 2005 VA medical record noted that the 
Veteran had complained of lower back pain for 25 years.

A June 2005 private record from a pain management clinic 
revealed that the Veteran complained of mid-to-low back pain 
which he claimed began in service in 1981 after a parachute 
landing.  A recent magnetic resonance imaging (MRI) scan of 
the lumbar spine showed bilateral spondylolisthesis of L5 
over S1 with severe bilateral neuroforaminal narrowing.  
After examination, impression of the nurse practitioner was 
lumbar spondylolisthesis.  She discussed the possibility of 
lumbar epidural steroid injections in light of significant 
bilateral foraminal narrowing, but only with the approval of 
the Veteran's psychiatrist.

A May 2006 VA medical record indicated that a staff 
psychiatrist received a telephone call from the Veteran's 
wife requesting that she fax psychiatric approval to a 
private pain clinic for an injection to the Veteran's back 
with a medication that could worsen psychosis.  As the 
psychiatrist had not seen the Veteran in a year, because the 
Veteran was too paranoid to visit for psychiatric 
appointments, the VA psychiatrist declined to provide 
approval.  

The Veteran underwent a VA examination in April 2009.  The 
Veteran complained of constant lower back pain along with 
stiffness and weakness and said that he could not lift or 
stand for prolonged periods of time.  He told the examiner of 
several parachute jumping accidents in service in which he 
claimed that he was injured.  Examination revealed excellent 
range of motion, no disc herniation, and generally normal 
findings.  X-ray studies showed bilateral L5 spondylolysis 
with a grade II spondylolisthesis of L5 on S1 and a normal 
thoracic spine.  Diagnosis was chronic lower back strain.  
After review of the claims file, the VA examiner opined that 
the Veteran's back disorder did not appear to be caused by or 
a result of service.  

Based upon the evidence of record noted above, the Board 
finds that a back disability did not develop as a result of 
an established event, injury, or disease during his first 
period of active service.  Service treatment records indicate 
no injuries to the back, despite the Veteran's statements 
that he was injured several times while parachute jumping in 
service.  The first competent evidence of a back disability 
does not appear until a 2005 private pain management medical 
record, 23 years after the Veteran's discharge from his first 
period of military service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Assuming that the Veteran 
has a current back disability (the April 2009 VA examiner 
diagnosed chronic lower back strain and X-ray studies showed 
bilateral L5 spondylolysis and a grade II spondylolisthesis 
of L5 on S1), there is no competent medical evidence that any 
current back disability is related to service.  In order to 
prevail on the issue of service connection on the merits, 
there must be medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson, 12 Vet. App. at 253.  There is no such 
evidence.  The April 2009 VA examiner opined that it was less 
likely than not that the Veteran's back condition was related 
to service, because military records were silent regarding 
any lower back condition and other records in the file did 
not support such a nexus.  Therefore, the Board finds 
entitlement to service connection for a back disability is 
not warranted.

All Service Connection Claims

The Board also has considered the assertions the Veteran has 
advanced on appeal in his written statements and testimony.  
However, the Veteran cannot establish a service connection 
claim on the basis of his assertions alone.  While the Board 
does not doubt the sincerity of the Veteran's belief that his 
psychiatric, hepatitis C, and back disorders are disabling 
and are associated with military service, these claims turn 
on medical matters--the relationship between a current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay 
person without the appropriate medical training or expertise, 
the Veteran simply is not competent to render a probative 
(i.e., persuasive) opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge").  Consequently, the Veteran's assertions 
in this matter simply do not constitute persuasive evidence 
in support of his claims.

For the foregoing reasons, the claims for service connection 
for an acquired psychiatric disorder, to include PTSD, for 
hepatitis C, and for a back disability must be denied.  In 
arriving at the decision to deny these claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against these claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Earlier Effective Date - Laws and Regulations 

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by VA from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.151(a).  VA regulations also provide that the 
terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt 
of a claim is the date on which a claim, information, or 
evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Left Ear Hearing Loss

The Veteran and his attorney argue that the Veteran should be 
entitled to an earlier effective date for the grant of 
service connection for hearing loss, left ear, which became 
effective August 29, 2001, and an earlier effective date for 
the grant of service connection for tinnitus, effective May 
7, 2003, because these disorders were discovered while the 
Veteran was on active duty.  The Board has considered these 
contentions, but finds that these claims must be denied as a 
matter of law.  

In order to be entitled to an effective date prior to August 
29, 2001, for the grant of service connection for hearing 
loss, the evidence must show that the Veteran submitted a 
claim, either formal or informal, for that benefit prior to 
that date.  The RO received the Veteran's claim for service 
connection for several disabilities in October 1998.  Hearing 
loss was not listed as one of the claimed disabilities.  In 
response to a June 2001 duty-to-assist letter from the RO 
concerning the adjudication of these other disabilities, the 
Veteran's attorney sent the RO correspondence in which he 
indicated a "claim" for hearing loss had not been 
adjudicated.  This correspondence was received on August 29, 
2001 and was the first time the RO had any notice of a 
hearing loss claim.  

Based upon the evidence of record, the Board finds that an 
effective date earlier than August 29, 2001, for the award of 
service connection for hearing loss, left ear, is not 
warranted.  In this case, the record shows that the first 
claim for service connection for hearing loss was the 
correspondence from the Veteran's attorney received at the RO 
on August 29, 2001.  The Board also notes that the claims 
file does not reflect that any communication filed prior to 
August 29, 2001 can be construed as a formal or informal 
claim for this specific benefit.  

Tinnitus

In order to be entitled to an effective date prior to May 7, 
2003, for the grant of service connection for tinnitus, the 
evidence must show that the Veteran submitted a claim, either 
formal or informal, for that benefit.  As noted above, the RO 
received the Veteran's claim for service connection for 
several disabilities in October 1998.  Tinnitus was not 
listed as one of the claimed disabilities nor was it listed 
in the attorney's August 29, 2001 correspondence to the RO.  
The Veteran was scheduled for a VA audiology examination in 
April 2002 in connection with his hearing loss claim, but he 
failed to report to the scheduled examination.  A follow-up 
letter was sent to the Veteran and his attorney in July 2002, 
and the Veteran responded in October 2002 that he was willing 
to be examined at a VA facility for hearing loss.  He did not 
mention any claim for tinnitus.  The Veteran did not report 
for a VA audiology examination until May 7, 2003.  During 
this evaluation tinnitus was clinically manifested.  Service 
treatment records and post-service treatment records showed 
no finding of tinnitus.  

In a June 2003 rating decision, the RO granted service 
connection for tinnitus with an effective date from May 7, 
2003.  The Veteran's attorney submitted a timely notice of 
disagreement with the assigned effective dates.  By means of 
a June 2005 statement of the case (SOC) the RO denied these 
requests after which, in August 2005, the Veteran's attorney 
perfected the Veteran's appeal of both issues.

Based upon the evidence of record, the Board finds that an 
effective date earlier than May 7, 2003, for the award of 
service connection for tinnitus is not warranted.  In this 
case, the record shows that the first claim for service 
connection for tinnitus was the informal claim arising out of 
the VA audiology examination of May 7, 2003.  The Board also 
notes that the claims file does not reflect that any 
communication filed prior to May 7, 2003, can be construed as 
a formal or informal claim for this specific benefit.  

In his June 2004 notice of disagreement to the assigned 
effective dates, the Veteran's attorney requested that the 
effective dates for these claims should be the date when 
these disorders were discovered while the Veteran was on 
active duty.  VA law provides that the effective date for an 
award of disability compensation based on an original claim 
for direct service connection shall be the date of receipt of 
the claim unless the claim is received within one year after 
separation from service.  See 38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2008).  The Veteran 
was discharged from his first period of active duty in 1982 
and there is no evidence of a formal or informal claim for 
hearing loss in the record until his attorney filed a claim 
on August 29, 2001.  Therefore, the Veteran's claim for an 
effective date earlier than August 29, 2001, for the grant of 
service connection for hearing loss, left ear, must be 
denied.  There is no evidence of a formal or informal claim 
for tinnitus in the record until the Veteran appeared for his 
VA audiology examination on May 7, 2003.  Therefore, the 
Veteran's claim for an effective date earlier than May 7, 
2003, for the grant of service connection for tinnitus must 
be denied. 

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than August 
29, 2001, for service connection for hearing loss, left ear, 
or for an effective date earlier than May 7, 2003, for 
service connection for tinnitus, as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be granted in the absence of statutory 
authority).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a herniated disc is 
denied.

Entitlement to an effective date earlier than August 29, 2001 
for the grant of service connection for hearing loss, left 
ear, is denied.

Entitlement to an effective date earlier than May 7, 2003 for 
the grant of service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


